Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 1 of 32 PagelD #: 5

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

Vicki Bube v. Caesars Riverboat Casino, LLC

Case Number 31C01-2103-CT-000008
Court Harrison Circuit Court

Type CT - Civil Tort

Filed 03/24/2021

Status 03/24/2021 , Pending (active)
Parties to the Case

Defendant Caesars Southern Indiana (Dismissed)

Removed
04/22/2021 - Dismissed

Defendant Caesars Riverboat Casino, LLC

Address
One Caesars Palace Dr.
Las Vegas, NV 89109

Attorney
Douglas Parker Dawson
#2964522, Retained

Walters Meadows Richardson, PLLC
920 Lily Creek Road Ste 102
Louisville, KY 40243
502-785-9090(W)

Defendant Caesars Entertainment, Inc. (Dismissed)

Removed
04/22/2021 - Dismissed

Defendant Vici Properties (Dismissed)

Removed
04/22/2021 - Dismissed

Plaintiff Bube, Vicki
Case 4:21-cv-00065-TWP-DML Document 1-1

Attorney
Larry O Wilder

#1144310, Lead, Retained

Wilder Law Office
530 East Court Avenue
Jeffersonville, IN 47130
812-288-6820(W)

Attorney

Gregory Lawrence Crutcher
#3398610, Retained

PO Box 23200
Louisville, KY 40223
812-285-6264(W)

Attorney
Martin Andrew Pohl

#3562582, Retained

922 Franklin Street
Louisville, KY 40206
(502) 583-5782(W)

Chronological Case Summary
03/24/2021 Case Opened as a New Filing

03/24/2021 Complaint/Equivalent Pleading Filed
Complaint and Demand for Jury Trial
Filed By: Bube, Vicki
File Stamp: 03/24/2021

03/24/2021 Appearance Filed
Appearance for Plaintiff by Martin Pohl

For Party: Bube, Vicki
File Stamp: 03/24/2021

03/24/2021 Appearance Filed
Appearance for Plaintiff by Greg Crutcher

For Party: Bube, Vicki

File Stamp: 03/24/2021
03/24/2021 Subpoena/Summons Filed

Summons-Caesars Southern Indiana

Filed By: Bube, Vicki

File Stamp: 03/24/2021
03/24/2021 Subpoena/Summons Filed

Summons-Caesars Riverboat Casino

Filed By: Bube, Vicki
File Stamp: 03/24/2021

Filed 04/22/21 Page 2 of 32 PagelD #: 6
Case 4:21-cv-00065-TWP-DML Documenti1-1 Filed 04/22/21

03/24/2021

03/24/2021

03/24/2021

04/14/2021

04/19/2021

04/19/2021

04/20/2021

04/20/2021

04/20/2021

Subpoena/Summons Filed
Summons-Caesars Entertainment

Filed By: Bube, Vicki
File Stamp: 03/24/2021

Subpoena/Summons Filed
Summons-Vici Properties
Filed By: Bube, Vicki
File Stamp: 03/24/2021

Motion for Change of Venue Filed
Motion for Change of Venue
Filed By: Bube, Vicki
File Stamp: 03/24/2021

Appearance Filed
Larry O. Wilder appears for Vicki Bube

For Party: Bube, Vicki
File Stamp: 04/14/2021

Order for Hearing
Order Setting Hearing on May 19, 2021, at 11:30 a.m. by Zoom

Judicial Officer: Evans, John T

Noticed: Caesars Southern Indiana
Noticed: Caesars Riverboat Casino, LLC
Noticed: Caesars Entertainment, Inc.
Noticed: Vici Properties

Noticed: Crutcher, Gregory Lawrence
Noticed: Pohl, Martin Andrew

Noticed: Wilder, Larry O

Order Signed: 04/19/2021

Hearing Scheduling Activity

Hearing on Motion for Change of Venue scheduled for 05/19/2021 at 11:30 AM.

Automated Paper Notice Issued to Parties

Page 3 of 32 PagelD #: 7

Order for Hearing ---- 4/19/2021 : Caesars Southern Indiana;Caesars Riverboat Casino, LLC;Caesars Entertainment,

Inc.;Vici Properties

Automated ENotice Issued to Parties

Order for Hearing ---- 4/19/2021 : Gregory Lawrence Crutcher;Larry O Wilder;Martin Andrew Pohl

Document Filed

Vicki Bube's Notice of Voluntary Dismissal as to Defendants Caesars Southern Indiana, Caesars Entertainment, Inc.,

and Vici Properties only only

Filed By: Bube, Vicki
File Stamp: 04/20/2021
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 4 of 32 PagelD #: 8

04/20/2021 Document Filed
Notice of Service of Complaint and Summons to Caesars Riverboat LLC, with Attachment
Filed By: Bube, Vicki
File Stamp: 04/20/2021

04/22/2021 Order of Dismissal
Order of Dismissal without prejduice
Judicial Officer: Evans, John T
Noticed: Caesars Riverboat Casino, LLC
Noticed: Crutcher, Gregory Lawrence
Noticed: Wilder, Larry O
Order Signed: 04/21/2021

04/22/2021 Appearance Filed
Douglas P. Dawson appears for Caesars Riverboat Casino, LLC

For Party: Caesars Riverboat Casino, LLC
File Stamp: 04/22/2021
04/22/2021 Notice of Removal to Federal Court Filed
Notice of Filing Notice of Removal (Caesars), with attached Notice of Removal
Filed By: Caesars Riverboat Casino, LLC
File Stamp: 04/22/2021

05/19/2021 Hearing on Motion for Change of Venue
Session:
05/19/2021 11:30 AM, Judicial Officer: Evans, John T

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
balances shown, please contact the Clerk’s Office.

Bube, Vicki
Plaintiff

Balance Due (as of 04/22/2021)

0.00

Charge Summary
Description Amount Credit | Payment
Court Costs and Filing Fees 157.00 0.00 157.00

Transaction Summary

Date Description Amount
03/24/2021 Transaction Assessment 157.00
03/24/2021 | Electronic Payment (157.00)

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 5 of 32 PagelD #: 9
31C001-2103-CT-000008

Harrison Circuit Court

‘

IN THE CIRCUIT COURT FOR HARRISON COUNTY

STATE OF INDIANA

VICK] BUBE
Plaintiff,
Vv.

CAESARS SOUTHERN INDIANA
11999 Casino Center Drive
Elizabeth, IN 47117

Serve: Corporation Service Company
135 North Pennsylvania St.
Suite 1610
Indianapolis, IN 46204

CAESARS RIVERBOAT CASINO, LLC
One Caesars Palace Drive
Las Vegas, NV 39109

Serve: Corporation Service Company
135 North Pennsylvania St.
Suite 1610
Indianapolis, IN 46204

CAESARS ENTERTAINMENT, INC.
One Caesars Palace Drive
Las Vegas, NV 89109

Serve: Corporation Service Company
135 North Pennsylvania St.
Suite 1610
Indianapolis, IN 46204

VICI PROPERTIES
Corporation Service Company
80 State Street

Albany, NY 12207

Defendants.

Nee Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee le le le le le le le le le ae ae ee ees se

CASE NO:

Filed: 3/24/2021 9:52 Ah
Harrison County Clerl
Harrison County, Indian:

 
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 6 of 32 PagelD #: 10

‘

COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, Vicki Bube (“Ms. Bube”), by and though counsel, and for her Complaint and
causes of action against the Defendants hereby states the following:

1. Plaintiff, Vicki Bube, is and was at all times relevant hereto a resident of
Clarksville, Clark County, Indiana.

2. Upon information and belief, Defendant, CAESARS SOUTHERN INDIANA,
located at 11999 Casino Center Drive, Elizabeth, Harrison County, Indiana, is an Indiana
Corporation authorized to do business in the State of Indiana.

JURISDICTION & VENUE

3. Jurisdiction and Venue are proper in this Court as the incident giving rise to the
injuries sustained by the Plaintiff occurred in Harrison County, Indiana; Defendant, CAESARS
SOUTHERN INDIANA is a registered corporation in Harrison County, Indiana and has a
storefront in Harrison County Indiana; and the claims made against the Defendant exceed the

Jurisdictional minimum limits of this Court.

4. Jurisdiction over the Defendants is proper pursuant to Indiana Trial Rules 4 and 5.
FACTS
5. On or about November 15, 2019, the Plaintiff, an invitee, was a lawfully present

patron upon the premises owned and operated by CAESARS SOUTHERN INDIANA.
6. That on that same date, and while on the premises of CAESARS SOUTHERN
INDIANA, the Plaintiff, while exercising all due care for her own safety, fell while attempting to

pass through an automatic door.
7. As a direct and proximate result of the fall, the Plaintiff was injured.

NEGLIGENCE
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 7 of 32 PagelD #: 11

‘

8. Plaintiff adopts and incorporates by reference all the foregoing paragraphs as if set
forth fully herein.
9. The Defendant had a duty to maintain and/or inspect its premises in such a manner

that the areas open to the public were free of defects and hazards that would endanger persons
lawfully on the premises; to correct or remedy any defects and/or hazards of which it was aware,
or with the exercise of due diligence, should have been aware; and to regularly inspect the premises
to insure said property was free of defects and hazards that would endanger persons lawfully on
the premises.

10. The Defendant breached one or more of the above stated duties in that it failed to
remedy a dangerous and hazardous condition on the above-described premises; failed to properly
and regularly inspect for such defects and hazards; and failed to warn the public of hazards it knew
to exist or, with the exercise of due diligence, should have known existed.

11. The Defendant knew or should have known that a dangerous condition existed on
its premises that posed a threat of harm to members of the public and other invitees, including the
Plaintiff.

12. As a direct and proximate result of the aforementioned negligent acts and/or
omissions of the Defendants, by and through their agents, ostensible agents, servants, employees
and/or representatives, Plaintiff incurred medical expenses, physical and mental suffering both
past and future, transportation expenses, and lost enjoyment of life.

WHEREFORE, the Plaintiff demands as follows:

il. Judgment against the Defendants in an amount to be determined by the trier of fact

as being fair and reasonable by all the evidence;

2. Pre-judgment interest;
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 8 of 32 PagelD #: 12

» *

3. Post-judgment interest;
4. Attomey fees and court costs reasonably incurred or expended; and
St All just and proper relief to which the Plaintiff may appear entitled, including the

right to amend this Complaint.

Respectfully submitted,

/s/ Martin Pohl

Martin Poh! (IBA #35625-82)
Gregory Crutcher (IBA #33986-10)
HESSIG & POHL, PLLC
922 Franklin St.

Louisville, KY 40206
Telephone: (502) 583-5782
Facsimile: (502) 583-5785
martin@hessigandpohl.com
greg@hessigandpohl.com
Counsel for the Plaintiff

/s/ Larry Wilder

Larry Wilder (IBA #11443-10)
Larry Wilder Law Office

530 E. Court Ave
Jeffersonville, IN 47130
Telephone: (502) 930-4152
larrywilder@me.com

DEMAND FOR JURY TRIAL

 

The Plaintiff, Vicki Bube demands a trial by jury on all issues so triable.

/s/ Martin Pohl
Martin Pohl

 
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 9 of 32 PagelD #: 13

31C001-2103-CT-000008 Filed: 3/24/2021 9:52 AM
Harrison County Clerk
Harrison Circuit Court Harrison County, Indiana

IN THE CIRCUIT COURT FOR HARRISON COUNTY

 

STATE OF INDIANA

VICKI BUBE )
)

Plaintiff, )

)

v. ) CASENO:

)

CAESARS SOUTHERN INDIANA, et al )
)

)

)

Defendants. )

APPEARANCE BY ATTORNEY IN CIVIL CASE

oR oR OK ok ok ack

Party Classification: INITIATING

Ml.

The undersigned attorney and all attorneys listed on this form now appear in this

case for the following party member(s): Vicki Bube

2.

Applicable attorney information for service as required by Trial Rule 5(B)(2) and

for case information as required by Trial Rules 3.1 and 77(B) is as follows:

Name:

Address:

3.

4.

MARTIN POHL ATTY NO. 35625-82
HESSIG & POHL, PLLC

922 Franklin Street PHONE: (502) 583-5782
Louisville, Kentucky 40206 FAX: = (502) 583-5785

There are other party members: YES

If first initiating party filing this case, the Clerk is requested to assign this case the

following Case Type under Administrative Rule 8(b)(3): CT

5.

6.

7.

I will accept FAX service at above noted number: YES
This case involves support issues. NO

There are related cases: NO
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 10 of 32 PagelD #: 14

8. This form has been served on all other parties. Certificate of service is attached:
YES_X
9. Additional information required by local rule: N/A
Respectfully Submitted,
/s/ Martin Pohl

 

Martin Pohl, #35625-82
HESSIG & POHL, PLLC
922 Franklin Street
Louisville, KY 40206
Telephone: (502) 583-5782
Facsimile: (502) 583-5785
martin@hessigandpohl.com
Counsel for Plaintiff
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 11 of 32 PagelD #: 15

31C001-2103-CT-000008 Filed: 3/24/2021 9:52 AM
Harrison County Clerk
Harrison Circuit Court Harrison County, Indiana

IN THE CIRCUIT COURT FOR HARRISON COUNTY

 

STATE OF INDIANA

VICKI BUBE )
)

Plaintiff, )

)

v. ) CASENO:

)

CAESARS SOUTHERN INDIANA, et al )
)

)

Defendants. )

APPEARANCE BY ATTORNEY IN CIVIL CASE

See ok ok sale i fe ake ok fe feo ic fe

Party Classification: INITIATING

1,

The undersigned attorney and all attorneys listed on this form now appear in this

case for the following party member(s): Vicki Bube

2.

Applicable attorney information for service as required by Trial Rule 5(B)(2) and

for case information as required by Trial Rules 3.1 and 77(B) is as follows:

Name:

Address:

3.

4.

GREGORY CRUTCHER ATTY NO. 33986-10
HESSIG & POHL, PLLC

922 Franklin Street PHONE: (502) 583-5782
Louisville, Kentucky 40206 FAX: (502) 583-5785

There are other party members: YES

If first initiating party filing this case, the Clerk is requested to assign this case the

following Case Type under Administrative Rule 8(b)(3): CT

>

6.

7.

I will accept FAX service at above noted number: YES
This case involves support issues. NO

There are related cases: NO
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 12 of 32 PagelD #: 16

8. This form has been served on all other parties. Certificate of service is attached:
YES_X
9. Additional information required by local rule: N/A

Respectfully Submitted,

/s/ Gregory Crutcher
Gregory Crutcher, #33986-10

HESSIG & POHL, PLLC
922 Franklin Street
Louisville, KY 40206
Telephone: (502) 583-5782
Facsimile: (502) 583-5785
greg@hessigandpohl.com
Counsel for Plaintiff
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 13 of 32 PagelD #: 17
31C001-2103-CT-000008

IN THE CIRCUIT COURT FOR HARRISON COUNTY

 

STATE OF INDIANA

VICKI BUBE )
)

Plaintiff, )

)

V. ) CASE NO:

)

CAESARS SOUTHERN INDIANA, )
)

CAESARS RIVERBOAT CASINO, LLC, )
)

CAESARS ENTERTAINMENT, INC., )
)

AND )

)

VICI PROPERTIES )
)

)

Defendants. )

MOTION FOR CHANGE OF VENUE

Comes the Plaintiff, Vicki Bube, by and through counsel, and hereby respectfully
requests this Court pursuant to Ind. R. Trial P. 76, to grant a change of venue from the county.

The Plaintiff states the following in support of the motion:

1. The Plaintiff is unable to receive a fair trial in Harrison County because:

a. The Defendant has strong ties to the Harrison County area; and

b. The Defendant’s strong ties to the area would make it difficult to form an

impartial trial jury.

2. This motion is filed in accordance with the time limits set out in Ind. R. Trial 76.
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 14 of 32 PagelD #: 18

CERTIFICATE OF SERVICE

This will certify that a true and accurate copy of the foregoing was filed with the Clark
County Clerk:

Susan Popp, Clark County Clerk
501 E. Court Avenue, Room 137
Jeffersonville, IN 47130

Phone: 812.285.6244

Fax: 812.285.6372

The Undersigned further certifies that a true and accurate copy of the foregoing was sent via
USPS, postage pre-paid, to the following:

Caesars Southern Indiana
Corporation Service Company
135 Pennsylvania St. Suite 1610
Indianapolis, IN 46204

Caesars Riverboat Casino, LLC
Corporation Service Company
135 Pennsylvania St. Suite 1610
Indianapolis, IN 46204

Caesars Entertainment, Inc.
Corporation Service Company
135 Pennsylvania St. Suite 1610
Indianapolis, IN 46204

VICI Properties

Corporation Service Company
80 State Street

Albany, NY 12207

on this 12th day of March 2021.

/s/ Martin Pohl
Martin Pohl, Counsel for Plaintiff

 
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 15 of 32 PagelD #: 19

Filed: 4/14/2021 9:53 AM
Harrison County Clerk
Harrison County, Indiana

IN THE HARRISON CIRUIT COURT

STATE OF INDIANA

VICKI BUBE,
PLAINTIFF
vs CAUSE: 31C01-2103-CT-000008
CAESARS SOUTHERN INDIANA
11999 CASINO CENTER DR.

ELIZABETH, IN 47117

CAESARS RIVERBOAT CASINO, LLC
ONE CAESARS PALACE DRIVE

LAS VEGAS, NV 89109

CAESARS ENTERTAINMENT, INC.
ONE CAESARS PALACE DRIVE

LAS VEGAS, NV 89109

VICI PROPERTIES
CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, IN 12207

DEFENDANT
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 16 of 32 PagelD #: 20

Appearance
1.The undersigned attorney appears on behalf of: VICKI BUBE
2. Attorney Information:
Name: Larry O. Wilder

Address: 530 East Court Avenue
Jeffersonville, IN 47130

Telephone: (812) 288-6820

Facsimile: (812) 282-3188

ISCN: 11443-10

3, Case Type: Civil Tort

4. Will Attorney accept service by Fax: Yes
5. There are related cases: No
6. Are there support issues: No

_/s/ Larry O. Wilder
Larry O. Wilder

CERTIFICATE OF SERVICE
I certify that on the 14th day of April 2021, a true complete copy of the foregoing was

electronically served by approved electronic transmission through the courts E-filing system.
/s/ Larry O. Wilder

Larry O. Wilder
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 17 of 32 PagelD #: 21

STATE OF INDIANA ) IN THE HARRISON CIRCUIT COURT
COUNTY OF HARRISON 5 CASE NO: 31C01-2103-CT-000008
VICKI BUBE

V.

CAESARS SOUTHERN INDIANA
CAESARS RIVERBOAT CASINO, LLC,
CAESARS ENTERTAINMENT, INC, ET AL

QRDER SETTING HEARING

Plaintiff having filed Motion for Change of Venue, and the Court being sufficiently

advised,
IT IS ORDERED that this matter is set for hearing on May 19, 2021, at 11:30 a.m. by

Zoom video conference. Meeting ID: 954 7474 4698 and Passcode: 307990

So ordered on April 19, 2021.

    

dge, Harrison Circuit Court
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 18 of 32 PagelD #: 22

Filed: 4/20/2021 11:42 AM
Harrison County Clerk
Harrison County, Indiana

IN THE HARRISON COUNTY CIRCUIT COURT
INDIANA

VICKI BUBE
CAUSE NO. 31C01-2103-CT-000008
PLAINTIFF, Electronically Filed
VS.

CAESARS SOUTHERN INDIANA;
CAESARS RIVERBOAT CASINO, LLC;
CAESARS ENTERTAINMENT, INC.; and
VICI PROPERTIES

eae

DEFENDANTS
NOTICE OF VOLUNTARY DISMISSAL

The Plaintiff, Vicki Bube, hereby provides notice of her voluntary dismissal, pursuant to
CR 41(A)(2), of the claims and causes of action against the Defendants, Caesars Southern Indiana,
Caesars Entertainment, Inc., and Vici Properties, and the Court hereby acknowledging the
dismissal of the claim and being otherwise sufficiently advised;

IT IS HEREBY ORDERED AND ADJUDGED that all claims that have been asserted by
the Plaintiff, Vicki Bube, against the Defendants, Caesars Southern Indiana, Caesars
Entertainment, Inc., and Vici Properties, and all claims that could have been asserted by the
Plaintiff, Vicki Bube, against the Defendants, Caesars Southern Indiana, Caesars Entertainment,
Inc. and Vici Properties, are hereby DISMISSED WITHOUT PREJUDICE, with each party to
bear its own costs. This dismissal shall not affect Plaintiff, Vicki Bube’s claims against Defendant,
Caesars Riverboat Casino, LLC.

SO ORDERED this the day of 202

 

JUDGE, HARRISON COUNTY CIRCUIT
COURT
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 19 of 32 PagelD #: 23

Tendered By:

Martin Pohl

Gregory Crutcher
Larry Wilder
Counsel for Plaintiff

CLERK CERTIFICATE OF SERVICE
This is to certify that the foregoing has been served on the following on the _ day of

April, 2021 via mail:

Martin Pohl Larry Wilder

Gregory Crutcher Larry Wilder Law Office
Hessig & Pohl, PLLC 530 East Court Avenue
922 Franklin Street Jeffersonville, IN 47130
Louisville, KY 40206 Co-Counsel for Plaintiff
Counsel for Plaintiff

Douglas P. Dawson

Walters Richardson, PLLC

920 Lily Creek Road, Ste. 102
Louisville, KY 40243

Counsel for Defendant,

Caesars Riverboat Casino, LLC

 

CLERK

7578.007015C\NRPortbl\Golden_and_Walters\MAEVE\1472384_1.docx
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 20 of 32 PagelD #: 24

IN THE HARRISON COUNTY CIRCUIT COURT

INDIANA
VICKI BUBE CAUSE NO. 31C€01-2103-CT-000008
PLAINTIFF, Electronically Filed

VS.

CAESARS SOUTHERN INDIANA,
CAESARS RIVERBOAT CASINO, LLC;
CAESARS ENTERTAINMENT, INC.; and
VICI PROPERTIES

DEFENDANTS

NOTICE OF SERVICE: CAESARS RIVERBOAT LLC.

Comes now the Plaintiff, Vickie Bube, by counsel, and hereby provides the Court notice
that the Complaint and Summons were served pursuant to Indiana Trial Rule 4 on March 26,

2021. See Exhibit A.

WHEREFORE, Plaintiff request that the Court note the record to reflect proper service

issued to Defendant, Caesars Riverboat LLC. on March 26, 2021.

Respectfully Submitted,

Grueg Cnutte her
Kartik Pohl
Gregory Crutcher
Hessig & Pohl, PLLC
922 Franklin Street
Louisville, KY 40206
Counsel for Plaintiff
 

Case _4:21-cv-00065-TWP-DML Document 1-1 Filed04/22/21 Page 21 of 32 PagelD #: 25

 

 

 

 

 

  

 

 

 

 

 

 

B Compltte items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse X cy oe
so that we can return the card to you.
B Attach this card to the back of the malilpiece, B. Received by (Printed Name) Dgio Og silvery
or on the front if space permits. 3/31/a)
1. Article Addressed to: D. is delivery address different from it OYes °
: : é ae If YES, enter delivery address below: No
‘Aagaiv Gav Dee elie Coe
uy V LA Gayle a8 tL \léa.
aM. c- I \ \. Hien hich fee 654.
yor bw OIA ok i Ly CLIN UG. lei
She Tuo
- TAN Ui ao :
he i Ul 3. Service Type 0 Priority Mail Express®
1 Adult Signature OO Registered Mall™
O Aduit Signature Restricted Delivery O Registered Mall Restricted
( Certified Mall® a os ¥ a
1 Certified Mail Restricted Delivery urn Receipt for
9590 9402 2655 6336 7720 06 by cclecton Delivery a - Mercandle —
0 Collect on Dell stricted Dell gnature Confirmation
2. Article Number (Transfer from service label) treed Malt very nesinioie veny 0 Signature Confirmation
7018 30590 o000 6705 1236 fare Mal Restrloted Dellvery Restricted Delivery
1 r
: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt

      
 
  
 
      

Aiiean eC ico enc La orreraea er Ea mie noe

 

 

 

 

 

 

 

 

 

 

 

coneospeeneniiermueenemencnmed nerewen ts NL ebcteliz ‘ones.
al
ee JONAIE Bel de. a} Icvipue wens]
PY? ri ‘ of Jj q be
e —— é if ol el aQ

3

Ye. a *

Seles ud

Lf ple OBS Sod 12401
<> eee - 3) 2
L . oo ZL Ha" Th sfejsog) Co

2 $ Aenyeg peyopisey aunjeubys ynpy[_]
C $ pesinbey eunyeusig 1npy L] oO
eh Pe oT rs Aleayed peyowyseay IEA pemueo |} oO
ph te is (QluoaDaIe) JWleoey LaMIeY [7] S

rs (Adooprey) ydjesey uunyers TF)
eA A pe ‘son 380Y9) 588-1 °B SCONES BING] pre
ral) Bs, 8] ny
FEO0 Zina 9" £$ 99.4 ew pouniog|
o Ae in
fa ue Uh 1 OZ AT. 8) oavdnlpuy i
STILE Sosnmiinye eer STi nMmren Up lo)UM pits tee ba ru
OMe ccasene os

ae | het reoa bse @ | |W s kode

MIU ow aC LeY= toe By

 
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 22 of 32 PagelD #: 26

Filed: 4/20/2021 11:42 AM
Harrison County Clerk
Harrison County, Indiana

IN THE HARRISON COUNTY CIRCUIT COURT
INDIANA

VICKI BUBE
CAUSE NO. 31C01-2103-CT-000008
PLAINTIFF, Electronically Filed
VS.

CAESARS SOUTHERN INDIANA;
CAESARS RIVERBOAT CASINO, LLC;
CAESARS ENTERTAINMENT, INC.; and
VICI PROPERTIES

DEFENDANTS
NOTICE OF VOLUNTARY DISMISSAL

The Plaintiff, Vicki Bube, hereby provides notice of her voluntary dismissal, pursuant to
CR 41(A)(2), of the claims and causes of action against the Defendants, Caesars Southern Indiana,
Caesars Entertainment, Inc., and Vici Properties, and the Court hereby acknowledging the
dismissal of the claim and being otherwise sufficiently advised;

IT IS HEREBY ORDERED AND ADJUDGED that all claims that have been asserted by
the Plaintiff, Vicki Bube, against the Defendants, Caesars Southern Indiana, Caesars
Entertainment, Inc., and Vici Properties, and all claims that could have been asserted by the
Plaintiff, Vicki Bube, against the Defendants, Caesars Southern Indiana, Caesars Entertainment,
Inc. and Vici Properties, are hereby DISMISSED WITHOUT PREJUDICE, with each party to
bear its own costs. This dismissal shall not affect Plaintiff, Vicki Bube’s claims against Defendant,

Caesars Riverboat Casino, LLC.

April 21, 2021 ,

ZZ

JUDGE7HARRISON COUNTY CIRCUIT
COURT

SO ORDERED this the day of

 
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 23 of 32 PagelD #: 27

Tendered By:

ae

Martin Pohl

Gregory Crutcher
Larry Wilder
Counsel for Plaintiff

7575,007015C:ANRPortbl\Golden_and_Walters\MAEVE\1472384_1.docx
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 24 of 32 PagelD #: 28

IN THE HARRISON COUNTY CIRCUIT COURT

INDIANA
)
VICKI BUBE )
) CAUSE NO. 31C01-2103-CT-000008
PLAINTIFF, ) Electronically Filed
)
VS. )
)
CAESARS SOUTHERN INDIANA; )
CAESARS RIVERBOAT CASINO, LLC; )
CAESARS ENTERTAINMENT, INC.; and )
VICI PROPERTIES )
)
DEFENDANTS )

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

The party on whose behalf this form is being filed is:

Initiating Responding X  Intervening  _; and

the undersigned attorney and all attorneys listed on this form now appear in this
case for the following parties:

Name of party: Caesars Riverboat Casino, LLC

Address of party: 11999 Casino Center Drive Elizabeth, IN 47117

Telephone number of party: 1-866-676-7463

2. The attorneys response for the representation of the above identified initiating
party is:
Name: Douglas P. Dawson Attorney No. 29645-22
Address: Walters Richardson, PLLC Telephone No.: 502-785-9090

920 Lily Creek Rd., Ste. 102 Fax No.: 502-742-0326
Louisville, KY 40243 Email: Doug@WaltersRichardson.com
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 25 of 32 PagelD #: 29

oF Undersigned certifies that the contact information listed on the Indiana Supreme
Court Roll of Attorneys for each attorney is current and accurate as of the date the appearance is
filed.

4. Undersigned acknowledges that all orders, opinions, notices and all documents
served under Trial Rule 86(G) will be sent to the attorney at the email address(es) on the Indiana
Roll of Attorneys regardless of other contact information supplied by the attorney; and

Undersigned acknowledges that it is their sole responsibility for keeping their contact
information with the Indiana Roll of Attorneys accurate per Ind. Admis. Disc. R. 2(A).

Respectfully submitted,

WALTERS RICHARDSON, PLLC
/s/Douglas P. Dawson

Douglas P. Dawson (Bar #: 29645-22)

920 Lily Creek Road, Suite 102

Louisville, Kentucky 40243

Telephone: (502) 785-9090

Facsimile: (502) 742-0326

Email: Doug@WaltersRichardson.com

COUNSEL FOR DEFENDANT,
CAESARS RIVERBOAT CASINO, LLC
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 26 of 32 PagelD #: 30

CERTIFICATE OF SERVICE
This is to certify that the foregoing has been served on the following on the 22nd day of

April, 2021 via the Indiana E-Filing System:

 

 

Martin Pohl Larry Wilder

Gregory Crutcher Larry Wilder Law Office
Hessig & Pohl, PLLC 530 East Court Avenue
922 Franklin Street Jeffersonville, IN 47130
Louisville, KY 40206 larrywilder@me.com
martin@hessigandpohl.com Co-Counsel for Plaintiff
greg(@hessigandpohl.com_

Counsel for Plaintiff

/s/Douglas P. Dawson
COUNSEL FOR DEFENDANT,
CAESARS RIVERBOAT CASINO, LLC

7575,007015C\NRPortbl\Golden_and_Walters\MAEVE\|476607_1.docx
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 27 of 32 PagelD #: 31

IN THE HARRISON COUNTY CIRCUIT COURT
INDIANA

VICKI BUBE

PLAINTIFF,
VS.
CAESARS SOUTHERN INDIANA;
CAESARS RIVERBOAT CASINO, LLC;
CAESARS ENTERTAINMENT, INC.; and
VICI PROPERTIES

DEFENDANTS

CAUSE NO. 31C01-2103-CT-000008
Electronically Filed

Nee Nee Nee Nee Nee Nee ee ee ee ee ee” ee” ee”

NOTICE OF FILING NOTICE OF REMOVAL

Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendant, Caesars Riverboat

Casino, LLC, has on this 22nd day of April, 2021 removed this action by filing a Notice of

Removal in the United States District Court for the Southern District of Indiana, New Albany

Division, together with a complete copy of all process, pleadings, and orders served upon these

Defendant in the state court action as of the date of the filing of the removal. A complete, true, and

correct copy of such Notice of Removal, without exhibits, is attached hereto as Exhibit A.

Respectfully submitted,

WALTERS RICHARDSON, PLLC

/s/Douglas P. Dawson

Douglas P. Dawson (Bar #: 29645-22)
920 Lily Creek Road, Suite 102
Louisville, Kentucky 40243

Telephone: (502) 785-9090
Facsimile: (502) 742-0326
Email: Doug@WaltersRichardson.com

 

COUNSEL FOR DEFENDANT,
CAESARS RIVERBOAT CASINO, LLC
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 28 of 32 PagelD #: 32

CERTIFICATE OF SERVICE
This is to certify that the foregoing has been served on the following on the 22nd day of

April, 2021 via the Indiana E-Filing System:

 

Martin Pohl Larry Wilder

Gregory Crutcher Larry Wilder Law Office
Hessig & Pohl, PLLC 530 East Court Avenue
922 Franklin Street Jeffersonville, IN 47130
Louisville, KY 40206 larrywilder@me.com
martin@hessigandpohl.com Co-Counsel for Plaintiff
greg(@hessigandpohl.com

Counsel for Plaintiff

/s/Douglas P. Dawson
COUNSEL FOR DEFENDANT,
CAESARS RIVERBOAT CASINO, LLC

7575.007015C:ANRPortb|\Golden_and_Walters\MAEVE\1 476606_1.docx
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 29 of 32 PagelD #: 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

AT NEW ALBANY
)
VICKI BUBE ) Filed Electronically
)
PLAINTIFF, ) CASE NO. 4:21-cv-
)
VS. )
)
CAESARS RIVERBOAT CASINO, LLC )
)
DEFENDANT )
)

 

NOTICE OF REMOVAL

 

Come the Defendant, Caesars Riverboat Casino, LLC ( “Caesars’”), by counsel, for its
Notice of Removal from the Harrison Circuit Court to this Court pursuant to 28 U.S.C. § 1332,
1441, 1446, hereby files this Notice of Removal. As ground for removal of this action, Caesars
respectfully states as follows:

1. On March 24, 2021, the Plaintiff, Vicki Bube (‘Plaintiff’), commenced this civil
action against Caesars in the Harrison Circuit Court, designated therein as Civil Action No. 31C01-
2103-CT-000008. True and complete copies of the process, pleadings, and orders served upon
and filed by all parties in this action are attached as Exhibit 1.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (a) and
(b) because there is diversity of citizenship between the parties and the total amount claimed by
Plaintiff exceeds the jurisdictional minimum of $75,000, though Defendant denies liability to
Plaintiff's claims for damages.

3, Upon information and belief, the amount in controversy exceeds $75,000, exclusive

of interest in costs.

EXHIBIT A
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 30 of 32 PagelD #: 34

4. Plaintiff is citizen of Indiana.

» Pursuant to Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998), “the
citizenship of an LLC for purposes of the diversity jurisdiction is the citizenship of its members.”
Pursuant to 28 U.S.C. § 1332 (c)(1), a corporation shall be deemed a citizen of its state of
incorporation and the state where it has its principal place of business.

6. Upon information and belief, Caesars Riverboat Casino, LLC is wholly owned by
and has as its sole member Roman Holding Company of Indiana, LLC. Roman Holding Company
of Indiana, LLC is wholly owned by and has as its sole member Caesars World, LLC. Caesars
World, LLC is wholly owned by and has as its sole member CEOC, LLC. CEOC, LLC is wholly
owned by and has as its sole member Caesars Resort Collection, LLC. Caesars Resort Collection,
LLC is wholly owned by and has as its sole member Caesars Growth Partners, LLC. Caesars
Growth Partners, LLC is wholly owned by and has as its sole member Caesars Holdings, Inc.
Caesars Holdings, Inc. is incorporated in Delaware and has its principal place of business in the
State of Nevada. Therefore, Caesars Riverboat Casino, LLC is a citizen of Delaware and Nevada.

7. This action arises from an incident that occurred on November 15, 2019. The
Complaint alleges that Plaintiff was injured in an incident at a property owned and operated by
Caesars.

8. This action is removable to this District Court pursuant to 28 U.S.C. § 1441(a). This
District and Division constitute the appropriate forum to which this action should be removed. The
Harrison Circuit Court is within the New Albany Division.

9. Venue is vested in this Court pursuant to 28 U.S.C. § 1391 since this is a civil action
where jurisdiction is founded on diversity of citizenship and the events complained of occurred in

the Southern District of Indiana.
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 31 of 32 PagelD #: 35

10. Pursuant to 28 U.S.C. § 1446(b), removal must be filed within thirty days after
receipt of the initial pleadings setting forth the claim for relief.

11. The Notice tendered herewith is being filed on April 22, 2021, within thirty days
of the receipt of Plaintiff's Complaint, which was originally filed on March 24, 2021, thus making
removal timely.

12. Written notice of the filing of this Notice of Removal, the exhibits thereto, the
Notice and Certificate were mailed to Plaintiff's counsel as of the date of this filing.

13. True and correct copies of the pleadings enumerated were filed with the Clerk of
the Harrison Circuit Court as of the date of this filing.

WHEREFORE, Defendants, request the removal of this action from the Harrison Circuit
Court to this Court for all other appropriate procedures.

Respectfully submitted,
WALTERS RICHARDSON, PLLC
/s/ Joshua J. Leckrone

Joshua J. Leckrone

920 Lily Creek Road, Suite 102
Louisville, Kentucky 40243

Telephone: (502) 785-9090
Facsimile: (502) 742-0326

Email: Josh@WaltersRichardson.com
COUNSEL FOR DEFENDANT
Case 4:21-cv-00065-TWP-DML Document 1-1 Filed 04/22/21 Page 32 of 32 PagelD #: 36

CERTIFICATE OF SERVICE
I hereby certify that the foregoing was filed electronically on this 22" day of April, 2021.
Notice of this filing will be sent to the following parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

/s/ Joshua J. Leckrone
COUNSEL FOR DEFENDANT

7575,007015CANRPortbl\Golden_end_Walters\MAEVE\1476611_1.docx
